Title: To Alexander Hamilton from Edmund Randolph, 16 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia June 16th 1794

The Secretary of State has the honor of returning to the Secretary of the Treasury the letter from Mr. Hollins of Baltimore, claiming a balance of five hundred and seventy-five dollars and five cents for the pilot-boat dispatched to Jamaica in behalf of Capt. Barney. I never understood, that this was to be a public charge; I never made it so by any act of mine, and I do not admit any obligation on my department for the payment of the above sum.
